Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to Applicants’ reply on 03/24/2021.
Claims 1 – 20 are pending, wherein claims 1, 15, and 20 have been amended.
Claims 1 – 20 have been examined and are allowed.

Response to Amendment
Claim objections for claims 15 – 20 are withdrawn in view of Applicants’ amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney Daisy S. Yau (Reg. No. 58,291) on 03/31/2021, to put the application in condition for allowance.
Abstract
Amend abstract as follow:

An annotation is applicable to a module element if a particular condition is satisfied; the annotation is not applicable (and an error or warning may be presented) if the particular condition is not satisfied. In an embodiment, a condition for applicability of an annotation to a module element requires that a module descriptor associated with a defining module declares use of at least one implementation of the module element. A condition associated with an annotation may be specified in a meta-annotation annotating a declaration of an annotation type associated with the annotation.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
As Applicant points out in the remark that the prior arts of record do not disclose “determining that a condition for applicability of the annotation to the module element requires that a module descriptor associated with the module declares use of at least one implementation of the module element;…wherein the condition and the module descriptor are in different portions of code.”
The limitations in combination with the other elements recited present subject matter that is novel. The claimed limitations are not present in the prior art of record and would not have been obvious; thus, claim 1 and its dependent claims 2 – 14 are allowed.
Claim 15
Claim 15 recites limitations in the same manner as claim 1; therefore, claim 15 and its dependent claims 16 – 19 are allowed for the same reasons.
Claim 20
Claim 20 recites limitations in the same manner as claim 1; therefore, claim 20 is allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lammel et al. (Pub. No. US 2008/0040656 A1): Technology for annotating any number of instances for any number of objects.
Yu et al. (Pub. No. US 2011/0110119652 A1): a method for generating Dojo-conforming JavaScript Object Notation objects for base objects.
Nachum Dershowitz et al. (NPL; INFERENCE RULES FOR PROGRAM ANNOTATION): unified approach to program annotation using annotation rules.
Marina Biberstein et al. (NPL; Instrumenting Annotated Programs): subtle interaction that takes place between annotations and instrumentation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192